DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – New, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102 - Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snow (US 20140207021 Al).
Regarding claim 1, Snow discloses a biopsy needle device, comprising: 
a cannula comprising a distal end configured to sever a tissue sample ([0086] and fig. 8A elements 206 and 207; outer tubular member with cutting element); 
a trocar (fig. 8A element 204; cannula) disposed within the cannula comprising a notch ([0086] and fig. 8A element 205; notch) configured to retain a tissue sample ([0086]-[0089] and figs. 8A-8C; the notch retains a sample under where the cutting element severs the tissue), wherein the notch is disposed proximal to a distal end of the trocar (fig. 8A; the notch is near the end of element 204); and 
a stylet disposed within the trocar ([0086] and fig. 8A element 202; stylet is within element 204) comprising a distal end configured to dislodge the tissue sample from the notch ([0090] and fig. 8A; the end of the stylet is angled such that forcing a tissue 
where the bevel comprises:
	a curved distal end to form a spade shovel shaped profile (top half of stylet, which has a generally curved profile to form a space shovel shaped profile, as the stylet is circular; indicated by arrow below);

    PNG
    media_image1.png
    195
    270
    media_image1.png
    Greyscale

	a planar upper surface (various planar upper surfaces indicated along dotted lines below; and

    PNG
    media_image2.png
    197
    314
    media_image2.png
    Greyscale

	a curved bottom surface to conform to a lumen wall of the trocar (bottom half of stylet, which is generally curved to conform to the lumen wall of the trocar, as the stylet is circular; indicated by arrow below).

    PNG
    media_image3.png
    227
    319
    media_image3.png
    Greyscale

Regarding claim 19, Snow discloses a biopsy needle apparatus, comprising: 
a trocar comprising: 
an elongate tubular member (fig. 8A element 204; cannula); 
a bevel configured to penetrate tissue (fig. 8A; the angled tip of the cannula); 
a notch ([0086] and fig. 8A element 205; notch) configured to retain a tissue sample ([0086]-[0089] and figs. 8A-8C; the notch retains a sample under where the cutting element severs the tissue), wherein the notch comprises an open channel (fig. 8A; the channel is open within the notch), and wherein the notch is disposed proximal to a distal end of the trocar (fig. 8A; the notch is near the end of element 204); and 
a stylet ([0086] and fig. 8A element 202; stylet is within element 204) comprising a distal end configured to dislodge a tissue sample from the channel ([0090] and fig. 8A; the end of the stylet is angled such that forcing a tissue sample within the cannula forward will cause the sample to be dislodged radially outward through both the notch and the end of the cannula), wherein the distal end comprises a bevel (fig. 8A; the angles at the end of the end of the stylet), and
where the bevel comprises:


    PNG
    media_image1.png
    195
    270
    media_image1.png
    Greyscale

	a planar upper surface (various planar upper surfaces indicated along dotted lines below; and

    PNG
    media_image2.png
    197
    314
    media_image2.png
    Greyscale

	a curved bottom surface to conform to a lumen wall of the trocar (bottom half of stylet, which is generally curved to conform to the lumen wall of the trocar, as the stylet is circular; indicated by arrow below).

    PNG
    media_image3.png
    227
    319
    media_image3.png
    Greyscale

Regarding claim 20, Snow discloses a biopsy needle apparatus wherein the channel is configured to be slidingly coupled to a stylet (figs 8A-8E; the stylet and the channel have a sliding relationship) such that when the stylet is displaced distally within the channel the tissue sample is radial outwardly dislodged from the channel ([0090] and fig. 8A; the end of the stylet is angled such that forcing a tissue sample within the cannula forward will cause the sample to be dislodged radially outward through both the notch and the end of the cannula).

Claim Rejections - 35 USC § 103 - Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding claim 1, Burbank et al. discloses a biopsy needle device, comprising: 
a cannula comprising a distal end configured to sever a tissue sample (fig. 11A element 268; outer cannular cutter); 
a trocar (fig. 11A element 244; hollow piercing needle) disposed within the cannula comprising a notch configured to retain a tissue sample (fig. 11A element 246; 
a stylet disposed within the trocar comprising a distal end configured to dislodge the tissue sample from the notch (fig. 11A element 292; the end of the knock out pin is configured to drag the sample with it out of the tube).
However, Burbank et al. is silent on the distal end of the stylet comprising a bevel, where the bevel comprises a curved distal end to form a spade shovel shaped profile, a planar upper surface and a curved bottom surface to conform to a lumen wall of the trocar.
However, Snow teaches a bevel that comprises a curved distal end to form a spade shovel shaped profile (top half of stylet, which has a generally curved profile to form a space shovel shaped profile, as the stylet is circular; indicated by arrow below);

    PNG
    media_image1.png
    195
    270
    media_image1.png
    Greyscale

	a planar upper surface (various planar upper surfaces indicated along dotted lines below; and

    PNG
    media_image2.png
    197
    314
    media_image2.png
    Greyscale

	a curved bottom surface to conform to a lumen wall of the trocar (bottom half of stylet, which is generally curved to conform to the lumen wall of the trocar, as the stylet is circular; indicated by arrow below).

    PNG
    media_image3.png
    227
    319
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Burbank et al. to include a distal end of a stylet that has a bevel as taught by Snow as a combination of known prior art elements in the same field of biopsy devices to yield the predictable result of providing the added functionality of being capable of penetrating tissue.
Regarding claim 2, Burbank et al. discloses a biopsy needle device further comprising an actuator (fig. Ik; all elements contained within housing 14) wherein the actuator comprises: a cannula hub configured to be coupled to the cannula (col 15 lines 
Regarding claim 3, Burbank et al. discloses a biopsy needle device wherein the stylet hub is coupled to a selector (col 15 lines 35-38 and fig. Ik element 100; knock out pin drive gear) configured to displace the stylet hub distally and/or proximally (figs. 6A and 6B; the device advances distally).
Regarding claim 4, Burbank et al. discloses a biopsy needle device wherein the cannula hub is configured to lock into at least one of multiple discreet positions within the actuator (col 13 lines 16-18, 45-47, and fig. Ik shows drive gear 52 locked into drive motor 56, which is controlled by control unit 118).
Regarding claim 5, Burbank et al. discloses a biopsy needle device wherein the notch comprises a channel (figs. 11A and 11B; element 292 moves within the notch channel).
Regarding claim 6, Burbank et al. discloses a biopsy needle device wherein the actuator further comprises an energy storage member configured to displace the cannula hub from a proximal position to a distal position (col 14 lines 36-39; linear actuators can be potential energy devices).
Regarding claim 7, Burbank et al. discloses a biopsy needle device wherein the energy storage member is a compression spring (col 14 lines 36-39; potential energy devices include springs).

Regarding claim 9, Burbank et al. discloses a biopsy needle device wherein the housing comprises locking teeth configured to engage locking teeth of the cannula hub to lock the cannula hub in a ready position (fig. Ik; the spokes (i.e. teeth) of the gears 52, 72, and 100 are locked in with the spokes (i.e. teeth) gears 48, 72, and 96 in a ready position).
Regarding claim 12, Burbank et al. discloses a biopsy needle device wherein the cannula is configured to slide distally and proximally over the trocar (col 17 lines 28-31; outer cannula cutter is capable of translational motion about the common longitudinal axis).
Regarding claim 19, Burbank et al. discloses a biopsy needle apparatus, comprising:
 a trocar comprising: 
an elongate tubular member (fig. 11A element 244; hollow piercing needle);
a bevel configured to penetrate tissue (fig. 11A element 245; pointed distal end); 
a notch configured to retain a tissue sample (fig. 11A element 246; tissue receiving port), wherein the notch comprises an open channel (fig. 11A elements 244 and 246; the open channel in the notch is part of the hollow needle), and wherein the notch is disposed proximal to a distal end of the trocar (fig. 11A; the tissue receiving port is near the end of element 244); and 

However, Burbank et al. is silent on the distal end of the stylet comprising a bevel, where the bevel comprises a curved distal end to form a spade shovel shaped profile, a planar upper surface and a curved bottom surface to conform to a lumen wall of the trocar.
However, Snow teaches a bevel that comprises a curved distal end to form a spade shovel shaped profile (top half of stylet, which has a generally curved profile to form a space shovel shaped profile, as the stylet is circular; indicated by arrow below);

    PNG
    media_image1.png
    195
    270
    media_image1.png
    Greyscale

	a planar upper surface (various planar upper surfaces indicated along dotted lines below; and

    PNG
    media_image2.png
    197
    314
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    227
    319
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Burbank et al. to include a distal end of a stylet that has a bevel as taught by Snow as a combination of known prior art elements in the same field of biopsy devices to yield the predictable result of providing the added functionality of being capable of penetrating tissue.
Regarding claim 20, Burbank et al., as applied to claim 19, discloses a biopsy needle wherein the channel is configured to be slidingly coupled to a stylet such that when the stylet is displaced distally within the channel the tissue sample is radial outwardly dislodged from the channel (col 15 lines 20-26 and fig. 6G-6H; the knock out pin is displaced from a distal position by retraction and the sample is entirely within the containment chamber). Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. in view of Snow, as applied to claim 9, and further in view of Akerfeldt (US 4944308 A - previously cited).

10 is rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. in view of Snow, as applied to claim 9, and further in view of Akerfeldt (US 4944308 A – previously cited).
Regarding claim 10, Burbank et al. discloses a biopsy needle device. However, Burbank et al. is silent on the trocar hub being configured to engage the cannula hub to displace the cannula hub and release it. Akerfeldt teaches a tissue sampling device where the trocar hub (fig. 5; all elements shown) comprises a hook member (fig. 5 elements 30-34 and 4b) configured to engage the cannula hub (col 2 lines 65-68; the corresponding shaped components of fig. 10 attached to element 4a) to displace the cannula hub to the ready position (col 5 lines 27-46; the V-shape of 4b displaces the urge hooks 33a to a ready position) and configured to release the cannula hub from the ready position (col 5 lines 27-46; once the urge hooks are displaced the spring propels the inner needle). Therefore, it would have been obvious to one of ordinary skill in the art to modify the biopsy needle device of Burbank et al. to include configuring the trocar hub to engage the cannula hub to displace the cannula hub and release it as taught by Akerfeldt as a combination or prior art elements to yield the predictable result of automating the movement of the cannula hub to follow movement of the trocar hub.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. in view of Snow, as applied to claims 1 and 8, and further in view of Miller et al. (US 20090088666 Al -previously cited).
Regarding claims 11 and 13, Burbank et al. discloses a biopsy needle device with a housing. However, Burbank et al. is silent on the cannula further comprises at .

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank et al. in view of Miller et al. and Snow.
Regarding claim 14, Burbank et al. discloses a method of collecting a tissue sample: comprising, obtaining a biopsy needle device comprising: a cannula comprising a distal end configured to sever the tissue sample (fig. 11A element 268; outer cannular cutter); a trocar (fig. 11A element 244; hollow piercing needle) disposed within the cannula comprising a notch configured to retain the tissue sample (fig. 11A element 244; tissue receiving port), wherein the notch is disposed adjacent a distal end of the trocar (fig. 11A; the tissue receiving port is near the end of element 244); a stylet disposed within the trocar configured to dislodge the tissue sample (fig. 11A element 292; the end of the knock out pin is configured to drag the sample with it out of the tube); and an actuator wherein the cannula, the trocar and the stylet are operably 
However, Burbank et al. is silent on cocking the actuator such that a distal end of the cannula is locked in a position that at least partially covers the notch. Miller et al. teaches a surgical device for biopsy that shows a cocked position for the device with the cannula covering the notch ([0076] and fig. 4; introducer cannula 104 covers aperture 250). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Burbank et al. to include cocking the actuator such that a distal end of the cannula is locked in a 
Burbank et al. is also silent on sliding the stylet within the notch such that the tissue sample is extracted radial outwardly from the notch and the distal end comprising a bevel. Snow teaches a biopsy device with a stylet ([0086] and fig. 8A element 202; stylet is within element 204) that has a bevel (fig. 8A; the angles at the end of the end of the stylet) and dislodges the tissue sample from the notch radial outwardly ([0090] and fig. 8A; the end of the stylet is angled such that forcing a tissue sample within the cannula forward will cause the sample to be dislodged radially outward through both the notch and the end of the cannula). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Burbank et al. to include a distal end of a stylet that has a bevel and extracting a tissue sample radial outwardly from the notch as taught by Snow as a combination of known prior art elements in the same field of biopsy devices to yield the predictable result of providing the added functionality of being capable of dislodging a sample radial outwardly from the notch.
Regarding claim 15, Burbank et al. discloses a method of collecting a tissue sample wherein a selected length of the notch is exposed to the lesion (fig. 6B; the entirety of the notch is a selected length) such that a selected length of the tissue sample collapses into the notch (fig. 6B; the selected length of the notch is selected when the device is selected which inherently means a sample length is selected because the sizes correspond).

Regarding claim 17, Burbank et al. discloses a method of collecting a tissue sample wherein the selected position of the distal end of the stylet within the notch is determined by a selector coupled to a stylet hub (col 15 lines 35-38 and fig. Ik element 100; the knock out pin drive gear is a selector that determines the position of the distal end of the knock out pin).
Regarding claim 18, Burbank et al. discloses a method of collecting a tissue sample further comprising: positioning the distal end of the stylet adjacent to the distal end of the trocar (fig. 11A; the distal end of element 292 is adjacent element 245 which is the distal end of 244); inserting the trocar and the stylet into the lesion (the alternate cutting embodiment shown in fig. 11A would be within the lesion advanced as shown in fig. 6B). However, Burbank et al. is silent on retracting the stylet a selected distance utilizing the selector such that the distal end of the stylet is positioned within the notch wherein a selected length of the tissue sample collapses into the portion of the notch not filled by the stylet. Miller et al. teaches that the separate components of a biopsy device can be used to limit access to the sampling aperture in order to determine the sampling size (figs. 6A-6B and [0079]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to .

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
The Examiner has considered the arguments with respect to the interpretation of the claims under 35 U.S.C. 112(f). The Applicant argues that persons of ordinary skill in the art would understand what structure an “energy storage member configured to displace” is. The Examiner disagrees and respectfully submits that an energy storage member is a non-structural term and does not have a standard definition. The interpretation is maintained.
The Applicant argues that the prior art of record fails to disclose a bevel, where the bevel comprises a curved distal end to form a spade shovel shaped profile, a planar upper surface and a curved bottom surface to conform to a lumen wall of the trocar. The Examiner disagrees and respectfully submits that the claims as amended do not distinguish over the prior art of record of Snow et al.
For instance, Snow et al. teaches a curved distal end to form a spade shovel shaped profile (top half of stylet, which has a generally curved profile to form a space shovel shaped profile, as the stylet is circular; indicated by arrow below);

    PNG
    media_image1.png
    195
    270
    media_image1.png
    Greyscale

	a planar upper surface (various planar upper surfaces indicated along dotted lines below; and

    PNG
    media_image2.png
    197
    314
    media_image2.png
    Greyscale

	a curved bottom surface to conform to a lumen wall of the trocar (bottom half of stylet, which is generally curved to conform to the lumen wall of the trocar, as the stylet is circular; indicated by arrow below).

    PNG
    media_image3.png
    227
    319
    media_image3.png
    Greyscale


The rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791